Title: From Thomas Jefferson to John B. Magruder, 10 April 1804
From: Jefferson, Thomas
To: Magruder, John B.


          
            Sir
            Monticello Apr 10. 04.
          
          I am in immediate want of 500. f of flooring plank 1½ I. clear of the saw, to be cut thirded and free from knots, in any lengths from 	12. to 18. feet, of the finest pine, which I would pray you to secure for me without delay, if you have it not ready seasoned. my plaisterer will be here in 2. or 3. weeks, & the plank is to be seasoned & laid, before he can begin.    Also 500. f. of beech clear of the heart, 4¾ I. clear of the saw, & in any [lengths] you please; of the thickness before ordered it should be cut instantly, as the sap is now beginning to rise. be so good as to inform me how soon I may count on these articles. Accept my good wishes.
          
            Th: Jefferson
          
        